Citation Nr: 1602867	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserves from January 25, 2011 to September 15, 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The appellant has not had 90 days of qualifying active military, naval, or air service.


CONCLUSION OF LAW

The appellant does not meet the threshold service requirement for eligibility for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA has no application where (as here) under governing law (38 U.S.C.A. § 1521) the appellant is not eligible for the benefit sought, as the service department records show that he did not have 90 days of qualifying active military, naval, or air service.  No amount of notice or assistance would enable him to obtain the benefit sought.

Legal Criteria, Factual Background, and Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

 "Active military, naval, or air service" includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training  (INACDUTRA) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The appellant's DD Form 214, Certificate of Release or Discharge from Active Duty (DD-214), of record shows that he served from January 25, 2011 to September 15, 2011.  The duration of this period of service was totaled in the row titled "Net Active Service This Period" as 7 months and 21 days long.  The indicated period of service is clearly in excess of 90 days.  The appellant argues, through his accredited representative, that because the DD-214 shows such a duration of time in the row entitled "Net Active Service This Period," the document must be read to indicate that the appellant had sufficient active service (90 days or greater) to qualify for the benefit sought.  (The Board briefly notes that it is not disputed that the referenced service took place during the current period of war, and further discussion of the "period of war" element of pension eligibility is not necessary at this time.)

The Board understands the appellant's contention, and further recognizes that the use of the term "Active Service" on the DD-214 can lead to confusion in VA benefit claims, as the service department's use of the term "Active Service" is not always entirely identical to the definition of active service for VA benefits purposes as defined in the pertinent regulations.  The DD-214's use of the term "Active Service" contemplates both active duty service and ACDUTRA under the heading "Net Active Service This Period."  However, as explained below, VA generally cannot consider ACDUTRA to be qualifying active service for VA nonservice-connected pension eligibility purposes.

The fact that a period of time in excess of 90 days is listed on the DD-214 for "Net Active Service This Period" does not necessarily indicate that the referenced time was served in a capacity that qualifies for the pension eligibility sought in this case.  This is because the applicable regulations generally exclude any active duty service that was performed for training purposes (ACDUTRA) from the definition of the specific type of active duty that qualifies for pension eligibility (except under special circumstances).  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6.  The pertinent regulations provide that full-time duty in the Armed Forces performed by Reserves for training purposes does not generally qualify as active duty for VA benefit purposes, unless certain special conditions are met (generally involving injury or disability incurred during such duty).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Board must determine whether the appellant's listed "Active Service" on the DD-214 included 90 days of service that qualifies as the type of active service upon which VA nonservice-connected pension eligibility may be based.  In this regard, the Board notes that the DD-214 lists the U.S. Marine Corps Reserves ("USMCR") in the "Department Component And Branch" box.  The "Remarks" section of the box refers to the entrance date of the appellant's service ("20110125" or January 25, 2011) as the commencement of "Selected Marine Corps Reserve Medal Period" and "Armed Forces Reserve Medal Period."  Additionally, the DD-214 lists the appellant's "Type of Separation" as "Released from IADT," with "IADT" understood to refer to Reserve Incremental Initial Active Duty for Training.

The DD-214 further indicates that the appellant's period of service included 3 months and 27 days of "Initial Entry Training."  The appellant's representative has argued, including in the June 2014 substantive appeal, that this is a separate and distinct period of service from the 7 months and 21 days of listed "Net Active Service."  However, the appellant's contention does not appear to be correct.  The Board notes that the DD-214 indicates that the appellant's total duration of service was 7 months and 21 days spanning from January 25, 2011 to September 15, 2011.  The DD-214 indicates that there was no prior active service and no prior inactive service of any kind (with zeroes entered for "Total Prior Active Service" and "Total Prior Inactive Service").  Thus, the "Initial Entry Training" of 3 months and 27 days duration is understood to describe a portion of the appellant's indicated 7 months and 21 days of total service.  The Board notes that the remaining portion of the appellant's service that was not "Initial Entry Training" contains fewer than 90 days, and thus would be insufficient to qualify for VA nonservice-connected pension in this case even if such service were not also ACDUTRA.

The details of the DD-214 characterize the appellant's service as Reserve service for training purposes.  Such service does not qualify as the type of active service upon which VA nonservice-connected pension may be based except under certain specific circumstances generally involving the incurrence of an injury or disability during the period of service.  The appellant and his representative have not contended, nor does any information of record suggest, that the appellant was disabled by a disease or injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The appellant has not alleged that he had active service at any other time.  The period of the appellant's service with the U.S. Marine Corps Reserves is simply not shown to have included qualifying active duty service, and the circumstances under which ACDUTRA or INACDUTRA service may qualify as active service for VA benefit purposes are not alleged or shown in this case.

The Board notes the representative's statement that "Improved Pension would significantly enhance his ability to[] remain in the home cared for by his family."  The Board sympathizes with the difficult situation faced by the appellant, involving significant nonservice-connected injuries and disability.  However, the Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426 (1990); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the appellant does not meet a threshold service requirement for basic eligibility for nonservice-connected pension benefits; he did not have 90 days of qualifying active military, naval, or air service.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  As service department records do not show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking basic eligibility for nonservice-connected VA pension benefits is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


